DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is the Final Office Action in response to the Amendment filed on February 01, 2022, for Application No. 16/805,298 filed on February 28, 2020, titled: “Loss Prevention Using Video Analytics”.


Status of the Claims
Claims 1-20 were pending.  By the 02/01/2022 Response, claims 1, 9, and 17 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-20 remain pending in the application and have been examined.


Priority
This application was filed on 02/28/2020 and claims the benefit of U.S. Provisional Application No. 62/907,122 filed on 09/27/2019.  For the purpose of examination, the 09/27/2019 is considered to be the effective filing date.


Claim Objections
Claims 2, 10, and 18 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claims 2, 10, and 18 recite the limitation “wherein analyzing the image comprises analyzing the image using a neural network” is already recited in their independent claims and fail to further limit the subject matter of their independent claims.  Applicant is requested to amend or cancel the claims.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not 
Step 1:
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1, Applicant’s method steps fail the first prong of the Revised 2019 Patent Subject Matter Eligibility Guidance since they are not tied to a particular machine and can be performed without the use of a particular machine.  The claim does not clearly recite a machine or a processor to perform the method steps, such as receiving, receiving, receiving, determining, determining, and transmitting.  Dependent claims 2-8 do not cure the deficiency either.  Thus, under the broadest reasonable interpretation, the claim is non-statutory since it may be performed within a human mind.  
Claims 9-16 recite a computer program and claims 17-20 recite a system with the comparable limitations and elements as discussed in claims 1-8.  Although the preamble of claims 9 and 17 recite a processor, the body of the claims do not clearly recite a particular machine or a processor.  The mere recitation of the machine in the preamble with an absence of a machine in the body of the claims fail to make the claims statutory under 35 USC 101.  Therefore, claims 1-20 are non-statutory (Step 1-No).
Step 2A Prong 1:
In summary, Claim 1 recites a method for loss prevention in a store using video analytics by performing the steps of receiving a visual code identifier associated with a transaction of transaction merchandises, receiving a radio frequency identification (RFID) identifier associated with the transaction, receiving an image associated with the 
Thus, the claim recites a method for loss prevention in a store using video analytics by analyzing the images of the detected merchandises based on the transaction information received from the visual identifier and the RFID identifier and determining a merchandise discrepancy between the transaction merchandises and the detected merchandises, a number discrepancy between the number of the transaction merchandises and the number of the detected merchandises, or a price discrepancy between the price of the transaction merchandises and the price of the detected merchandises.  
Loss prevention in a store based on information input and monitoring is “a Certain Method of Organizing Human Activity” because it relates to preventing loss of merchandises which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and is also abstract idea in nature.  The mere nominal recitation of generic computer components (i.e., a processor, a memory with stored instructions, a (Step 2A Prong 1-Yes).
Claim 9 recites a computer readable medium and Claim 17 recites a computer system with elements and limitations as discussed in Claim 1.  Therefore, these claims are also directed to an abstract idea.
Step 2A Prong 2:
The claims include the additional computer elements, such as a processor, a memory with stored instructions, a RFID identifier, a neural network having feature layers, classification layer, classification error component, and feedback component, are all recited at a high level of generality and merely invoked as tools to implement the abstract idea (see Applicant’s Patent Application Publication, paragraphs 29-34, 55-60; Figures 1-2 and 5).  Applicant’s Publication does not describe how these computer elements are different from the general computer components, and thus, they are treated as the general computer components.
The newly added features of amended independent claims (“a plurality of feature layers configured to extract …; classification layer configured to output …; classification error component configured to compare …; feedback component configured to output …) further narrow the scope of the claims, but do not change the analysis and do not make the abstract idea less abstract.
The claimed method recites approximately ten steps to manage a method of loss prevention in a store.  The steps are merely instructions to implement the abstract idea (Step 2A Prong 2-No).
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims recite a method of loss prevention in a store by receiving a visual code identifier associated with a transaction of transaction merchandises (transmitting or receiving data), receiving a RFID identifier associated with the transaction (transmitting or receiving data), receiving an image associated with the transaction (transmitting or receiving data), analyzing the imaged merchandises by outputting a merchandise identifier label, a merchandise error, and updated parameters (processing data over a network), determining the detected merchandises (processing data over a network), determining the discrepancies between the transaction merchandises and the detected merchandises (transmitting or receiving data), transmitting an alert in response to the determination (transmitting or receiving data).  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
Dependent claims 2-8, 10-16, and 18-20 depend on claims 1, 9, and 17 respectively, and thus include all of the limitations and features of their independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 1, 9, and 17.
Claims 2, 10, and 18 further include limitation about using the neural network to analyze the images.  (These claims include more details about the analysis using the neural network - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 3, 11, and 19 further include details about training the neural network using images of the merchandises.  (These claims include more details about how the neural network is trained - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

(These claims include more details about transmitting the alert in real time - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 5 and 13 further comprise about transmitting the alert to a store personnel.  (These claims include more details about transmitting the alert - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 6 and 14 further comprise about receiving location information from a RFID monitor indicating a location of the transaction merchandises or detected merchandises.  (These claims include more details about the location of the transaction merchandise or detected merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7 and 15 further comprise about receiving the surveillance image of a monitored area near the RFID monitor.  (These claims include more details about the surveillance image of the monitored area - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 8 and 16 further comprise about the surveillance image showing q purchaser leaving the store with the transaction merchandises or detected merchandises.  (These claims include more details about the purchaser leaving the store with the merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims and additional details/requirements for loss prevention.  Each and every recited 
The focus of the claims is on the method for loss prevention in a store using video analytics by analyzing the images of the detected merchandises based on the transaction information received from the visual identifier and the RFID identifier and determining a merchandise discrepancy, a number discrepancy, or a price discrepancy between the transaction merchandises and the detected merchandises.  The claims are not directed to a new type of processor, network, or system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).




Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.

Note:  The Examiner notes that Applicant’s method steps in the claims fail the first prong of the Revised 2019 PEG since they are not tied to a particular machine and can be performed without the use of a particular machine.  Therefore, claims 1-20 are non-statutory.  The Examiner notes that he had given this rejection in the last Office Action, but does not see that Applicant has corrected the error in the current response.

Applicant cites the Ex parte Rockwell et al. case and argues that the Patent Trial and Appeal Board (“Board”) overturned the Examiner’s position because the Board determined that “the Examiner has not determined that the claims recite an abstract idea that falls within one of the enumerated grouping of abstract ideas in the Revised Guidance”.  Applicant also cites the Ex parte Fanaru et al. case and argues that the Board held that “’collecting usage information’ is not a mathematical concept, and identified method of organizing human activity, or a mental process” (see Remarks, page 9).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the focus of the claims is on the method for loss prevention in a store using video analytics by analyzing the images of the detected merchandises based on the mitigating risk).  Further, the mere nominal recitation of generic computer components (i.e., a processor, a memory with stored instructions, a RFID identifier, a neural network having  feature layers, classification layer, classification error component, and feedback component – see claims 9 and 17) do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea.  The Examiner has provided a detailed analysis that determine the claims recite and abstract idea and falls within one of enumerated grouping of abstract ideas.  Furthermore, there is no similarity between the cited cases and the present claims.  The only similarity between the cited cases and the present claims is that they all utilize computer technology.  Applicant’s arguments are not persuasive.

Applicant argues that the features of amended independent claims include additional elements that integrate one of the judicial exceptions into a practical application because it mitigate lost revenue for stores due to theft/shoplifting, and/or “sweet hearting” (see Remarks, pages 9-10).
Response
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the amended claims do not integrate the abstract idea into a practical application.  The newly added features of amended independent claims further narrow the scope of the claims, but do not make the abstract idea any less abstract.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  A claim must be significantly more to be patent eligible.  Applicant’s arguments are not persuasive.

Applicant argues that the amended independent claims add features beyond the judicial exception that are not well-understood, routine, or conventional.  Specially, the amended claims utilize a neural network to analyze images used to determine any discrepancy in the sales of merchandise that may be caused by theft/sweet hearting (see Remarks, page 10).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims include the additional computer elements, such as a processor, a memory with stored instructions, a RFID identifier, a neural network having feature layers, classification layer, classification error component, and feedback component, are all recited at a high level of generality and merely invoked as tools to implement the abstract idea.  Applicant’s Publication does not describe how these computer elements are different from the general computer components, and thus, they are treated as the general computer components (see Applicant’s Patent Application Publication, paragraphs 29-34, 55-60; Figures 1-2 and 5).  Use of an unspecified generic computer .


Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  An update prior art search did not identify any art that disclose each and every limitations of the claims at this time.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner




/HAI TRAN/Primary Examiner, Art Unit 3697